DETAILED ACTION
Notice to Applicant
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the  filed on 10/30/2020.  
Claims 1-18  currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 10/30/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Priority
Applicant’s claim for the benefit of prior-filed applications (non-provisional application 13/046,028, filed 3/11/2011, non-provisional application 12/699,522, filed 2/3/2010, provisional application 61/253,398, filed 10/20/2009) under 35 U.S.C. 110(e) or under 35 U.S.C. 120, 121, or 365(c), or under 35 U.S.C. 119(a)-(d) or (f) is acknowledged.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized/Mathematical Concepts
Applicant discloses (Applicant’s Specification, [0004]) the need to manage medical data available for purchase. So a need exists to organize these human interactions by/through receiving and sending medical data, receiving approvals and publishing medical data using the steps of “receiving medical data, sending medical data, receiving approvals, publishing medical data,” etc.  Applicant’s system/method/computer readable medium is therefore a mental process and a certain method of organizing the human activities as described and disclosed by Applicant. 
Rejection 
Claim(s) 1-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 7 and 13 is/are directed to the abstract idea of “receiving and sending medical data, receiving approvals and publishing medical data,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0004]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-18 recite an abstract idea.
Claim(s) 1, 7 and 13 is/are directed to the abstract idea of “receiving and sending medical data, receiving approvals and publishing medical data,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0004]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-18 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, system/method/computer readable medium for performing the steps of “receiving medical data, sending medical data, receiving approvals, publishing medical data,” etc., that is “receiving and sending medical data, receiving approvals and publishing medical data,” etc. The limitation of “receiving medical data, sending medical data, receiving approvals, publishing medical data,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “receiving medical data, sending medical data, receiving approvals, publishing medical data,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-18 recite an abstract idea. 
The claim(s) recite(s) in part, system/method/computer readable medium for performing the steps of “receiving medical data, sending medical data, receiving approvals, publishing medical data,” etc., that is “receiving and sending medical data, receiving approvals and publishing medical data,” etc. which is a method of commercial or legal interactions (contracts, legal obligations, advertising, marketing activities, sales activities, sales behaviors, business relations) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-18 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. networks, client devices, input/output interfaces, microprocessors, memories (Applicant’s Specification [0028]-[0031]), etc.) to perform steps of “receiving medical data, sending medical data, receiving approvals, publishing medical data,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Insignificant extra-solution activity
Claim(s) 1-18 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. networks, client devices, input/output interfaces, microprocessors, memories, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decisions indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. networks, client devices, input/output interfaces, microprocessors, memories, etc.). At paragraph(s) [0028]-[0031], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “networks, client devices, input/output interfaces, microprocessors, memories,” etc. to perform the functions of “receiving medical data, sending medical data, receiving approvals, publishing medical data,” etc. The recited “networks, client devices, input/output interfaces, microprocessors, memories,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-18 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2-5, 8-11 and 14-18 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-5, 8-11 and 14-18 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-5, 8-11 and 14-18 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-5, 8-11 and 14-18 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claims 1, 7 and 13.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Palitenghe et al. (US 2001/0011250) disclose a distributed network based electronic wallet.
Koren et al. (US 2008/0059237) disclose a contemporaneous, multi-physician, online consultation system.
Koster et al. (US 2009/0151007) disclose digital rights management for retrieving medical data from a server.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626